Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered April 29, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), defendant contends that County Court erred in denying his motion for a mistrial based upon the testimony of an officer concerning a prior uncharged drug sale. Although defendant is correct that the officer’s testimony was in contravention of the court’s Ventimiglia ruling, the testimony was in fact elicited by defendant during his cross-examination of the officer (see People v Rimmen, 8 AD3d 1088 [2004], lv denied 3 NY3d 661 [2004]; People v Kemp, 291 AD2d 236, 236-237 [2002], lv denied 98 NY2d 652 [2002]; People v Soto, 167 AD2d 302, 303 [1990], lv denied 77 NY2d 1001 [1991]). In any event, the court’s curative instruction alleviated any prejudice to defendant resulting from that testimony (see People v Roberts, 23 AD3d 1086 [2005]).
Defendant next contends that the court’s Sandoval ruling constitutes an abuse of discretion because the court allowed the People to cross-examine defendant with respect to his three prior convictions, all of which were remote in time. Defendant failed to object to the court’s ultimate Sandoval ruling, and *1142thus failed to preserve his contention for our review (see People v Ponder, 19 AD3d 1041, 1043 [2005], lv denied 5 NY3d 809 [2005]; People v O’Connor, 19 AD3d 1154, 1155 [2005], lv denied 5 NY3d 831 [2005]). In any event, the court’s ruling does not constitute an abuse of discretion. “[T]here ave no per se rules requiring preclusion because of the age, nature and number of a defendant’s prior crimes” (People v Walker, 83 NY2d 455, 459 [1994]; see also People v Davis [Earl], 173 AD2d 634 [1991], lv denied 78 NY2d 964 [1991]). Here, the three prior convictions were for larceny, a crime “involving dishonesty [and thus bearing] on [his] credibility,” and the court properly determined that the probative value of the evidence of those convictions outweighed the risk of prejudice to defendant (People v Tarver, 292 AD2d 110, 117 [2002], lv denied 98 NY2d 702 [2002]; see People v Puff, 283 AD2d 952, 953 [2001], lv denied 96 NY2d 923 [2001]; People v Moody, 229 AD2d 936, 937 [1996], lv denied 89 NY2d 926 [1996]; Davis, 173 AD2d 634 [1991]). Contrary to defendant’s contention, the convictions were not so remote in time that they were no longer relevant (see People v Barton, 13 AD3d 721, 724 [2004], lv denied 5 NY3d 785 [2005]). Crimes involving dishonesty “will usually have a very material relevance, whenever committed” (People v Sandoval, 34 NY2d 371, 377 [1974]; see People v Nichols, 302 AD2d 953 [2003], lv denied 99 NY2d 657 [2003]).
Defendant failed to preserve for our review his further contention that he was deprived of a fair trial by prosecutorial misconduct on summation (see CPL 470.05 [2]; People v Beggs, 19 AD3d 1150, 1151 [2005], lv denied 5 NY3d 803 [2005]; People v Gates, 6 AD3d 1062, 1063 [2004], lv denied 3 NY3d 659 [2004] ). In any event, defendant’s contention is without merit, inasmuch as the comments by the prosecutor were a fair response to comments made by defense counsel on summation (see Beggs, 19 AD3d at 1151; People v Aybar, 162 AD2d 283, 285 [1990], lv denied 76 NY2d 937 [1990]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Hayes, JJ.